ORDER
On December 31, 2008, we suspended respondent Ronald L. Kopeska from the practice of law for failing to provide proof of successful completion of the professional responsibility portion of the state bar examination, as required by our order filed *816on March 20, 2008, reinstating respondent to the practice of law following his suspension. Respondent has now provided proof that he successfully completed the examination in March 2009.
Our March 20, 2008, order reinstating respondent to the practice of law placed respondent on supervised probation for a period of two years. The Director recommends that, upon reinstatement, respondent be again placed on supervised probation for a period of one year. Respondent does not object.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent Ronald L. Kopeska is reinstated to the practice of law. Respondent is placed on supervised probation, pursuant to the terms and conditions set forth in our December 7, 2007, and March 20, 2008, orders, for a period of one year from the date of filing of this order.
BY THE COURT:
/s/ Alan C. Page Associate Justice